Case: 15-14730   Date Filed: 10/20/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14730
                        Non-Argument Calendar
                      ________________________

                       Agency No. A205-420-124


RIGOBERTO FIGUERIA-LOPEZ,

                                                                      Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 20, 2016)

Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-14730     Date Filed: 10/20/2016   Page: 2 of 6


      Rigoberto Figueroa-Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of

the Immigration Judge’s (“IJ”) denial of his application for asylum pursuant to the

Immigration and Nationality Act (“INA”). The BIA’s denial was based on

alternative findings that Figueroa-Lopez’s testimony was not credible and that,

even if credible, it failed to demonstrate the required nexus between his feared

persecution and a statutorily protected ground. On appeal, Figueroa-Lopez argues

that the BIA erred because it incorrectly analyzed the claim using his fear of gang

recruitment and reprisal, rather than his membership in the Evangelical Christian

Church, as the basis for evaluating his membership in a recognized social group.

      We review the BIA’s decision as the final judgment unless the BIA

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir.

2007). When the BIA explicitly agrees with the findings of the IJ, we will review

the decision of both the BIA and the IJ as to those issues. Ayala v. U.S. Att’y Gen.,

605 F.3d 941, 948 (11th Cir. 2010). Where, as here, the BIA does not expressly

adopt the IJ’s decision, to the extent the BIA agreed with the IJ, we will review

both. Id.

      The BIA and the IJ must consider all evidence that an applicant has

submitted. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006).

However, where the BIA has given reasoned consideration to the petition and


                                          2
              Case: 15-14730     Date Filed: 10/20/2016    Page: 3 of 6


made adequate findings, we will not require that the BIA address specifically each

claim made by the petitioner or each piece of evidence presented. Id.

      On appeal from the BIA’s decision, we review legal questions, including

whether the BIA gave reasoned consideration to an applicant’s claim, de novo. Id.

at 1374. Factual findings, including credibility determinations, are reviewed under

the substantial evidence test. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th

Cir. 2006). Under this highly deferential test, we affirm the BIA’s decision “if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (quotation omitted). Factual findings will only be

reversed when the “record compels a reversal; the mere fact that the record may

support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Id. (quotation omitted); see INA § 242(b)(4)(B), 8

U.S.C. § 1252(b)(4)(B). We view “the record evidence in the light most favorable

to the agency’s decision and draw all reasonable inferences in favor of that

decision.” Ruiz, 440 F.3d at 1255 (quotation omitted).

      When the IJ makes an adverse credibility finding, the IJ must provide

“specific, cogent reasons” for the decision. Id. (quotation omitted). A credibility

determination may be based on the totality of the circumstances, including: (1) the

applicant’s demeanor, candor, or responsiveness; (2) the inherent plausibility of the

applicant’s account; (3) the consistency between the applicant’s written and oral


                                          3
              Case: 15-14730      Date Filed: 10/20/2016   Page: 4 of 6


statements; (4) the internal consistency of each statement; (5) the consistency of

the statements with other evidence; and (6) any inaccuracies or falsehoods in such

statements. INA § 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii). An adverse

credibility determination may be based on inconsistencies, inaccuracies, or

falsehoods, regardless of whether they relate to the heart of an applicant’s claim.

Ruiz, 440 F.3d at 1255. We have held that even a single inconsistency can support

an adverse credibility determination. Xia v. U.S. Att’y Gen., 608 F.3d 1233, 1240

(11th Cir. 2010).

      Even if credible, an applicant for asylum must meet the INA’s definition of

refugee. INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is defined as:

      Any person who is outside any country of such person’s
      nationality . . . who is unable or unwilling to return to, and is unable
      or unwilling to avail himself or herself of the protection of, that
      country because of persecution or a well-founded fear of persecution
      on account of race, religion, nationality, membership in a particular
      social group, or political opinion

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). Thus, to establish asylum

eligibility the applicant must, “with specific and credible evidence, demonstrate (1)

past persecution on account of a statutorily listed factor, or (2) a well-founded fear

that the statutorily listed factor will cause future persecution.” Ruiz, 440 F.3d at

1257 (quotation omitted). The applicant must demonstrate that one of those

enumerated grounds “was or will be at least one central reason” for the alleged

persecution. INA § 208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i).
                                           4
              Case: 15-14730     Date Filed: 10/20/2016   Page: 5 of 6


      To the extent that Figueroa-Lopez’s arguments present a question of whether

substantial evidence supports the BIA’s denial of his asylum claim, we deny the

petition for review. The record does not compel a finding either that he is credible

or that, if credible, he demonstrated the required nexus between his feared

persecution and a ground protected under the INA. Regarding his credibility,

Figueroa-Lopez’s testimony about his fear of persecution was inconsistent with his

sworn statement to border patrol officers that he came to the United States to work

and did not fear returning to Guatemala. Additionally, his testimony that he was

threatened by the Maras gang on August 29, 2012 was inconsistent with (1) his

statement at his credible fear interview that he was threatened on August 28, 2012;

and (2) the statement in his father’s affidavit that Figueroa-Lopez was subjected to

threats from multiple gangs, only one of which was the Maras. Given that even a

single inconsistency can support an adverse credibility determination, we see

nothing in the record that would compel a reversal.

      Turning to the basis of his application for asylum, Figueroa-Lopez’s primary

argument is that the BIA failed to give reasoned consideration to his claim because

it did not adequately consider evidence that he was persecuted on account of his

membership in the Evangelical Church. As an initial matter, this argument must

fail because prior to this petition Figueroa-Lopez never argued that his asylum

application was based on his membership in the Evangelical Church. Therefore,


                                         5
                 Case: 15-14730   Date Filed: 10/20/2016   Page: 6 of 6


any failure to expressly address the argument is not a failure of reasoned

consideration. See Tan, 446 F.3d at 1374. Conversely, the BIA did sufficiently

address the evidence and arguments actually put forth by Figueroa-Lopez

regarding his religion as a basis for resisting gang recruitment and, accordingly,

gave the requisite consideration to the arguments raised and the evidence

presented. Id.

      Moreover, substantial evidence, including Figueroa-Lopez’s testimony,

supports the BIA’s determination that the gangs threatened him with serious harm

or death because of his refusal to join them and because he reported them to the

police, not because he was an Evangelical Christian. Indeed, the letter from the

pastor of Figueroa-Lopez’s church failed to mention any other members that had

been threatened or harmed, and Figueroa-Lopez’s own testimony acknowledged

that he was the only one he knew of who had been threatened. Simply put, the

record does not compel a finding that one central reason for the gang members’

threats towards Figueroa-Lopez was his membership in the Evangelical Church.

See INA § 208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i).

      Upon review of the entire record on appeal, and after consideration of the

parties’ appellate briefs, we deny the petition.

      PETITION DENIED.




                                           6